laGRISBAUM, Judge.
In our original opinion, the notice issue was considered by this Court. The appellant’s counsel first raised the issue of whether the appellee had proven the Parish of Jefferson had notice of the defect, in accordance with La.R.S. 9:2800, in its reply brief. Rule 2-12.6 of the Uniform Rules of Courts of Appeal provides that a reply brief shall be “strictly confined to rebuttal of points urged in appellee’s brief.”
While this Court is aware that Rule 1-3 of the Uniform Rules of Courts of Appeal allows an appellate court to render any judgment required by the interests of justice, we choose not to exercise such discretion in this matter.

AFFIRMED ON REMAND.